Citation Nr: 1713463	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-24 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 2003 to May 2006, and is the recipient of the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran indicated in a September 2012 VA Form 9 that he wished to testify at a hearing at the RO.  After being informed of his scheduled May 2016 hearing, the Veteran requested to cancel the hearing.  Therefore, as there is no other indication the Veteran still desires a hearing, his prior request is deemed withdrawn.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

During the entire period of the claim, the social and occupational impairment from the Veteran's PTSD has more nearly approximated total than impairment in most areas.


CONCLUSION OF LAW

The Veteran's PTSD warrants a rating of 100 percent throughout the entire period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined the evidence currently of record is sufficient to substantiate a 100 percent schedular evaluation for the Veteran's PTSD throughout the entire appeal period.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016). 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Factual Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

By way of background, the Veteran has been service connected for an acquired psychiatric disorder, initially diagnosed as an anxiety disorder, since November 2007.  In January 2011, he initiated a claim for an increased rating.  Thereafter, in a September 2011 rating decision, the RO assigned a 70 percent rating, and determined the Veteran's disability met the diagnostic criteria for PTSD.  The Veteran timely appealed the assigned evaluation.  Therefore, the issue presently before the Board is entitlement to an evaluation in excess of 70 percent throughout the entire claim period. 

PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The DSM-IV provides for a global assessment of functioning score of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV, 46-7.

The Board notes that the Veteran's August 2011 and July 2013 VA examination reports reveal GAF scores ranging from 50-51.  This evidences serious symptoms sufficient to cause significant impairment in social, occupational, and other forms of functioning.  In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.  

Next, the Board notes the Veteran's August 2011, July 2013, and February 2016 VA examinations show he has reported consistent symptoms throughout the pendency of this appeal.  Since the Board finds the Veteran's PTSD warrants the assignment of the maximum schedular rating, and also for the sake of judicial economy and brevity, the Board will not discuss each of these examinations individually.  Rather, the Board will summarize the disabling manifestations that have consistently resulted from the Veteran's service-connected PTSD during the pendency of this appeal, and explain why those manifestations warrant the assignment of a 100 percent schedular rating. 

The above-noted VA examinations show the Veteran has steadily reported several significant symptoms and impairments, which include: recurrent distressing thoughts/dreams, intense psychological distress to external and internal cues, avoidance of thoughts and activities, detachment from others, a restricted affect, difficulty sleeping, irritability with outbursts of anger, trouble concentrating, an exaggerated startle response, continuous depressed mood and anxiety, anhedonia, significant relationship problems, impaired judgment and insight, chronic mood and motivation impairment, isolation, suspiciousness, memory loss, difficulty adapting to stressful circumstances, impaired impulse control, grossly inappropriate behavior, and suicidal and homicidal ideations.   

Additionally, the Veteran has submitted numerous buddy statements from his friends, stepfather, mother, ex-girlfriend and sister, which corroborate his reports of considerably disabling PTSD manifestations.  

In letters received in March 2012 and July 2013, the Veteran's ex-girlfriend provided insight into the symptoms he experienced.  In her statement, she described him as experiencing excessive and violent mood swings, where he became physically and mentally abusive.  In one such incident, she indicated the Veteran shot and killed his dog because it got into the trash while they were away.  In addition, she stated the Veteran exhibited depression, nightmares, lack of motivation, and isolation.  She indicated the Veteran had trouble performing activities of daily living, such as showering, eating, and brushing his teeth.  Further, she also reported multiple instances in which she filed police reports against the Veteran.  

The Veteran's sister corroborated the above-noted incident with the dog in a July 2013 statement.  In her statement, his sister stated the Veteran reported burying his dog in the back yard; however, she and her husband later found the dog on the side of his house.  When confronted about this, the Veteran reportedly became "extremely angry" and began arguing with his brother-in-law.  This incident, the sister stated, resulted in them not speaking for roughly a year. 

Also in a July 2013 statement, the Veteran's mother stated she needed to return from Nevada to live with her son, because he required assistance with home maintenance.  

The Board also finds highly probative April 2011, July 2013, and April 2014 letters from the Veteran's former supervisor.  In those letters, his supervisor indicated he had known the Veteran for many years prior to the Veteran's post-military employment with the company.  Indeed, he described himself as the Veteran's "friend" in his July 2013 letter.  The supervisor also indicated he provided the Veteran with a sheltered work environment, wherein he both restrained the Veteran from committing assaults against fellow co-workers, and also prevented his termination as his direct supervisor.  In his July 2013 statement, he reported that he had informed the Veteran that once he retired the Veteran's chances of remaining employed were "slim to none."  Indeed, his premonition appears to have become a reality, as the April 2014 correspondence indicates the Veteran's supervisor was forced to terminate the Veteran's employment as a result of his acts of aggression, tardiness, and unpreparedness.  The Board finds this series of correspondence clearly indicate the Veteran was only able to maintain work because he was provided a highly sheltered work environment from a friend of many years.  Since that time, the Veteran has not returned to work.  

Based on the above-noted evidence, the Board finds the Veteran's disability has resulted in occupational and social impairment that more nearly approximates total impairment than deficiencies in most areas.  The copious evidence plainly establishes the Veteran's disability would have certainly precluded the Veteran from working in any environment other than the sheltered occupational setting he was provided by a long-time friend.  His disability has also caused him marked social impairments, significantly impacted his family role functioning, and caused marked deficiencies in judgment.  In short, the Veteran's manifestations throughout the pendency of the claim have been consistently described.  Since the Veteran's claim for an increased rating was initiated in January 2011, the evidence establishes his PTSD has been severely incapacitating.  

His August 2011 and July 2013 VA examiners both assessed his GAF as falling within the 50-51 range, which evidences serious impairments in most areas of functioning.  Further, the Veteran has displayed symptoms that have clearly exemplified his total occupational and social impairments throughout the period of the claim.  His irritability, lack of impulse control, impaired sleep, and near constant depressed mood have resulted in his inability to maintain substantially gainful work in anything but a considerably sheltered work environment.  Additionally, the Veteran's psychiatric manifestations such as irritability, exaggerated startle response, and anxiety have curtailed his ability to function socially.  The evidence indicates the Veteran has no friends, and highly tumultuous family relations.  Further, he has exhibited gross impairment in thought processes and grossly inappropriate behavior, such as the incident in which he killed his dog, as well as his numerous police reports/arrests.  Further, there is evidence of his persistent danger of hurting himself and others, as shown by his aggressive and violent acts towards his ex-girlfriend and coworkers, as well as his own reports of suicidal/homicidal ideations.   Finally, both his mother and ex-girlfriend have indicated he required their assistance in performing activities of daily living, to specifically include the maintenance of his personal hygiene and nutrition.  Accordingly, a 100 percent rating is warranted throughout the period under appeal.  

In closing, the Board notes that a TDIU is considered a lesser benefit than a 100 percent schedular rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect. VAOPGCPREC 6-99; 64 Fed. Reg. 52, 375 (1999).  As such, the Board will not address this issue.  


ORDER

Entitlement to a 100 percent rating for PTSD throughout the period of the claim is granted, subject to the criteria applicable to the payment of monetary benefits.



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


